Citation Nr: 9935885	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-16 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in which the RO 
denied the veteran's claim of entitlement to service 
connection for residuals of rheumatic fever.

The veteran has perfected an appeal of that decision.


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of rheumatic fever is not supported by competent medical 
evidence showing that any current disorder is related to an 
in-service disease.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of rheumatic fever is not well-grounded.  
38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes as an initial matter that none of the 
veteran's service medical records have been located although 
the RO has made numerous attempts to locate them.  In 
addition, the National Personnel Records Center (NPRC) 
indicated that the veteran's personnel file could not be 
reconstructed.  The Board will, therefore, evaluate the 
veteran's claim in light of the evidence that is available.

I.  Factual Background


August 1978 VA treatment records indicate that the veteran 
suffered painless right sternoclavicular swelling for four 
months.  A nodule was found in the area in October 1978.  

VA records show that the veteran was hospitalized in November 
1981 after complaining of pain in the upper right chest and 
numbness in his shoulder.  It was noted that the pain was 
concentrated in the area where the growth had been removed 
several years earlier.  

VA outpatient treatment records dated from December 1987 to 
July 1998, show that medical reports document the veteran's 
complaints of iliac crest and back pain in April 1995, and 
arthritis pain in October 1995 and April 1996.  In May 1995, 
an assessment of possible rheumatoid arthritis was reported.  
Assessments of degenerative joint disease were reported.

On VA outpatient treatment in March 1997, the veteran 
complained of widespread aching of limbs and leg joints and 
bilateral pain and swelling of the ankles and knees.  The 
assessment was arthralgia of unknown cause, and myalgia.

The evidence shows that the veteran initially filed a claim 
of entitlement to service connection for the residuals of 
rheumatic fever in August 1997.  

In September 1997 VA records, edema of the feet and swelling 
of the first metatarsophalangeal joint of the right foot was 
noted.

In an October 1997 statement, the veteran indicated that he 
was hospitalized again in 1945 at a local facility after 
complaining of severe chest pains and was also hospitalized 
several times for his condition in 1956.  However, in a 
statement dated later in October 1997, the veteran reported 
no pertinent treatment prior to 1956.

In April and May 1998 VA outpatient treatment reports, pain 
and swelling in the knees and right ankle was recorded.  The 
veteran complained of pain, tenderness and swelling of the 
right elbow on June 8, 1998.

In a July 1998 VA outpatient examination, the veteran 
complained of joint pain in the left knee.  The examining 
physician provided a diagnosis of chronic migratory arthritis 
and degenerative joint disease.

Later in July 1998, a VA outpatient examination, reportedly 
showed soreness in the right knee and a diagnosis of 
degenerative joint disease of the left knee was again 
provided.

At a hearing held before a hearing officer at the RO in March 
1999, the veteran testified that in 1942, during basic 
training, he started to sweat and felt pain and aching in his 
ankles.  The pain and aching moved from the ankle to the 
knee, then to the elbow and shoulder.  He last felt the pain 
and aching in his collarbone.  He indicated that he was 
hospitalized and diagnosed with rheumatic fever.  After 
treatment, he said the pain and aching continued.


II.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107 (a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or during any applicable period, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd' per curiam, 78 
F.3d 604 (Fed. Cir. 1996). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. At 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).

If the claimed disability relates to an observable disorder, 
lay evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 12 Vet. 
App. 296 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).



III.  Analysis

The veteran claims to have a current disorder that is related 
to in-service rheumatic fever.  

The VA medical evidence shows that the joint pain and 
swelling that the veteran has complained of since 1995 is 
attributable to degenerative joint disease and chronic 
migratory arthritis.  He has, therefore, provided competent 
evidence of a current medical diagnosis of disability.  
Grottveit, 5 Vet. App. at 93.  The Board finds, therefore, 
that the first Caluza element has been satisfied because 
there is a current medical diagnosis of disability.  See 
Caluza, 7 Vet. App. at 506.

Regardless of numerous attempts, VA has not been able to 
obtain the veteran's service personnel or medical records.  
In the absence of the service medical records, the Board has 
a heightened duty to explain its findings and conclusions and 
to consider the weight to be given the veteran's evidence.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The veteran is competent to report that he experienced severe 
joint pain and swelling, sweating and aching in service.  He 
would not be competent to diagnose those symptoms as 
rheumatic fever.  Grottviet v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran's statement that a doctor told him 
during service that he had rheumatic heart disease, 
constitutes medical hearsay and would not of itself be 
competent medical evidence because "filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In any event, the Board finds that the veteran's report of 
his symptoms constitutes competent evidence of the incurrence 
of a disease in service.  The Board, therefore, finds that 
the second Caluza element has been satisfied.  Caluza, 7 Vet. 
App. at 506.

There is no medical evidence of record, however, showing that 
any currently diagnosed joint or other disease or disability 
is related to any in-service disease or injury.  See Wade v. 
West, 11 Vet. App. 302 (1998).  The veteran's complaints in 
1956 were related to chest pains and his complaints in 1978 
through 1981 were related to pain from a nodule growth. 

The Board finds that the evidence does not show that the 
third Caluza element, competent evidence of a nexus between a 
current disability and a disease or injury in service, has 
been satisfied.  Caluza, 7 Vet. App. at 506.  For these 
reasons, the Board has determined that the claim of 
entitlement to service connection for residuals of rheumatic 
fever is not well grounded, and must be denied.



ORDER

The claim of entitlement to service connection for residuals 
of rheumatic fever is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

